Citation Nr: 1119233	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain, beginning on June 1, 2009.

2.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2006, the RO continued the 10 percent disability rating for lumbosacral strain with sciatica, and denied service connection for a neurological abnormality of the left lower extremity.  In a June 2007 rating decision issued in July 2007, the RO granted a separate evaluation for his radiculopathy of the left lower extremity at a 10 percent disability rating.  

In February 2008, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of this transcript is associated with the file.

The Board remanded this case in May 2008 for additional development.  In a March 2009 rating decision, the RO increased the Veteran's disability rating for his lumbosacral strain to 40 percent as of February 1, 2007 and assigned a temporary evaluation of 100 percent, effective from November 3, 2008 to May 31, 2009, with the 40 percent disability rating again becoming effective as of June 1, 2009.  In addition, the RO increased the Veteran's disability rating for radiculopathy of the left lower extremity to 40 percent.  The Board notes that the period during which the Veteran has been assigned a 100 percent disability rating is not on appeal; however, as the other ratings do not represent the highest possible benefit, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2009, the Board denied a disability rating in excess of 10 percent for lumbosacral strain, prior to March 1, 2007, a disability rating in excess of 40 percent for lumbosacral strain, for the period from March 1, 2007 through November 2, 2008, and a disability rating in excess of 40 percent for radiculopathy of the left lower extremity.  The Board additionally remanded the issue of entitlement to a disability rating in excess of 40 percent for lumbosacral strain, beginning on June 1, 2009.  As the required development has been completed, it is again before the Board for further appellate review.  

And as discussed in further detail below, the Board also has assumed jurisdiction of the issue of entitlement to a TDIU since the evidence of record has reasonably raised this issue as an element of the initial rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran has contended that he had a second surgery for his back in June 2009, and that his 100 percent disability rating for convalescence should be continued.  However, as the Board is granting a TDIU rating in this decision, the Veteran's claim for an additional temporary 100 percent disability rating for convalescence from this surgery is moot.

The Veteran also recently submitted new private medical evidence dated in April 2011.  This evidence has not yet been considered by the RO, the Agency of Original Jurisdiction (AOJ).  However, as the Veteran has waived RO consideration of this evidence, the Board accepts it for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As of June 1, 2009, the Veteran's service-connected lumbosacral strain has not been shown by the evidence of record to be manifested by unfavorable ankylosis of the thoracolumbar spine.  

2.  The Veteran's service-connected radiculopathy of the left lower extremity has not been shown by the evidence of record to be severe with marked muscular atrophy. 

3.  Based on the findings in the present decision, the Veteran has the following service-connected disabilities:  lumbosacral strain, rated at a 40 percent disability rating and radiculopathy of the left lower extremity rated at a 40 percent disability rating for a combined disability rating of 60 percent, with consideration that his two service-connected disabilities are considered as one single disability due to their common etiology.

4.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2010).

2. The criteria for a disability rating in excess of 40 for radiculopathy of left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in November 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran first received this notice in June 2007.

With regard to the issue of an evaluation of the initial disability rating assigned for radiculopathy, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the November 2005 notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records, the transcript of the Veteran's video conference hearing and lay statements have been associated with the record.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its May 2009 remand, the Board instructed the AOJ to provide the Veteran with an orthopedic/neurological examination, following the termination of his 100 percent disability rating based on surgical or other treatment necessitating convalescence in connection with his service-connected spine disability, to determine the current nature and severity of his spine disability and associated neurological manifestations.  This examination was conducted in June 2010, and meets the requirements set out in the instructions in the May 2009 remand.  As such, the Board finds that the AOJ has complied with the Board's May 2009 remand instructions.  Id.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

Increased disability rating - Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Increased Disability Rating - Lumbosacral Strain

The Veteran's lumbosacral strain is service-connected under Diagnostic Code 5237.  The Board notes that Diagnostic Codes 5235 - 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

A March private medical record shows that the Veteran continued to have significant symptoms after having surgery in November 2008 on his lumbar spine, and went on to have an electromyography (EMG)/nerve conduction studies (NCV) in March 2009, which revealed acute and chronic left L5 radiculopathy as well as some radicular component at S1.  The Veteran underwent another surgery in June 2009, which was a left L4-L5 endoscopic microdiscectomy for recurrent disc herniation.  Since then, he had continued again to have significant leg and back pain.  Because he continued to have these symptoms, he was sent for a repeat EMG/NCV in January 2010.  According to the examination report, the study was essentially normal, with no evidence of lumbar radiculopathy, nerve entrapment or peripheral neuropathy.  There was some reduced recruitment in multiple muscle groups, and the examination report indicated that this was more related to the Veteran's pain in the left lower extremity with decreased effort.  The private physician noted that, since that time, the Veteran had complained bitterly of left leg pain, predominantly in the left foot in a L5 pattern.  The examiner noted that the Veteran had continued clinical symptoms that were consistent with left L5 radiculopathy despite his most recent EMG study which showed no radiculopathy.  The examiner noted that his previous EMG reflected not only chronic but acute radiculopathy at L5.  The examiner indicated that he was concerned that the Veteran had not progressed in that he was still complaining of significant pain and required a lot of pain medication.  It was noted that the Veteran was not working, and that, given the fact that he could not drive due to his medication, he would not be working at that time.

A June 2009 VA examination report shows that, after his surgery in June 2009, the Veteran continued to have significant back pain.  He was unable to walk more than 10 to 20 feet without having severe back pain, he was not able to lift anything over a few pounds, and he was unable to perform any physical activity either at home or at work.  In addition, the Veteran could not sit down for more than several minutes without having severe pain.  The examiner also noted that the Veteran had a repeat EMG evaluation, which revealed a severe, chronic active radiculopathy affecting the L5 and S1 nerve roots with predominance in L5.  The examiner noted that, compared to his earlier EMG, it did not look any better.  The examiner diagnosed severe radiculopathy, to the point where it impairs all movement and all physical activity where he has difficulty lifting even the lightest objects as well as sitting down for prolonged periods of time.  The examiner noted that, after his surgery, there was no significant improvement in his symptoms.

A September 2009 letter from a private physician reflected that, after the surgery in June 2009, the Veteran had relief of his symptoms for two to three weeks, but that he had returned to having significant left L5 distribution pain.  He stated that the Veteran was not any better at all. 

A June 2010 VA examination report reflects that the Veteran had two surgeries on his spine-a microdiscectomy in December 2008 and a second discectomy in June 2009.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasms and pain in his lumbar spine and left leg.  He indicated that the pain was severe and constant, and that it radiated into this left leg.  The Veteran had flare-ups of his spinal condition which were severe and occurred on a weekly basis.  He indicated that he the additional limitations of motion or other functional impairments during these flare-ups was 100 percent.  The Veteran reported that he had daily incapacitating episodes, but there was no indication that these were prescribed by a physician.  Upon examination, the Veteran was found to have an anatalgic gait secondary to radicular pain and weakness.  He also had lumbar flattening and reversed lordosis.  The examiner noted that there was no ankylosis of his lumbar spine.  Motor examination revealed weakened strength, but normal muscle tone with no atrophy in his lower extremities.  Sensory examination revealed very little to no response in his left lower extremity.  Reflex examination revealed normal reflexes in both lower extremities.  Range of motion of the lumbar spine was forward flexion to 25 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 12 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner diagnosed failed back syndrome, secondary to his service-connected lumbar spine injury and subsequent two lumbar spine discectomies with left leg radiculopathy.  The examiner noted that the Veteran was unable to stand, drive or sit more than five to ten minutes.  He opined that the Veteran's service-connected lumbar spine injury and subsequent surgeries have rendered him unemployable secondary to loss of function and mobility.  He further indicated that the Veteran's disability was total and permanent.  There were significant effects on his usual occupation, in that he had decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the lower extremity and pain.

An April 2011 private medical record shows that the Veteran had two previous discecomties at L5-S1, and that he complained of continued back pain and severe leg pain that traveled in an L5 and S1 pattern.  He indicated that it radiated into the anterior thigh but also the calf and heel as well as the top of the foot.  Upon examination, he had some weakness of his left dorsiflexors which was at about 4/5, his plantar flexion was mildly weak at 4/5 and his proximal strength was at 5/5.  Sensory examination revealed a decreased left L5 and S1 pattern, and straight leg raise was negative.  The examiner noted that the Veteran continued to have severe mechanical low back pain, with left L5 and S1 radicular features.  The examiner noted that the Veteran had an EMG study in the past which revealed evidence of acute and chronic left L5 and S1 radiculopathy.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected lumbar spine disability does not warrant a higher disability rating under the General Formula, which provides the rating criteria for all Diagnostic Code pertaining to disabilities of the spine.  As noted above, a 50 percent disability rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  However, there is no evidence in the claims file that the Veteran has ankylosis of the lumbar spine.  In fact, the June 2010 VA examiner specifically noted the Veteran's lumbar spine had no ankylosis.  As such, a higher disability rating for the Veteran's lumbar spine, under the criteria for rating spinal disabilities, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

As the Veteran's spine has shown degenerative changes, the Board has considered rating him under the criteria for incapacitating episodes in connection with IVDS.  As noted above, Diagnostic Code 5243 provides that IVDS is to be rated either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  The Board notes that, while the Veteran has indicated that he has incapacitating episodes, there is no evidence that these are periods of time prescribed by a physician.  There is no evidence in the record that the Veteran has incapacitating episodes, as contemplated by the regulation, in order to provide him with a higher disability rating.  As such, a higher disability rating under Diagnostic Code 5243, under the Formula for Incapacitating Episodes, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.


Evaluation of initial disability rating - radiculopathy of the left lower extremity

With regard to the Veteran's neurological manifestations, because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran is currently service-connected for left leg radiculopathy at a disability rating of 40 percent, under Diagnostic Code 8520.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520.

The Board finds that, based upon the evidence of record, the Veteran's left leg radiculopathy does not meet the criteria for a 60 percent disability rating.  The evidence has shown that the Veteran's left leg radiculopathy has been found to be acute and also severe.  The Board notes that the regulation lists both an evaluation of severe radiculopathy and marked muscular atrophy as the criteria for a 60 percent disability rating.  In this case, there is no evidence that there has been muscular atrophy in his leg.  In fact, the June 2010 VA examiner noted that there was no atrophy.  As such a higher disability rating under Diagnostic Code 8520 is not warranted.  Id. 

The Board has considered rating the Veteran's left leg radiculopathy under other Diagnostic Codes, in order to provide him with the most beneficial rating; however, Diagnostic Code 8520 provides the Veteran the highest disability rating for the neurological manifestations in his left leg.  

As will be explained further below, the criteria for a TDIU are now met, which renders the issue of an extraschedular ratings for the issues on appeal essentially moot.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the Veteran's claims for increased ratings for his lumbar spine and left leg disabilities, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).

Entitlement to a TDIU Rating

With regard to a TDIU, the Board sees the RO has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an increased rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

In the present case, during the course of his increased rating appeal, the Veteran has asserted that he is unemployable due to his service-connected disabilities.  In a February 2009 letter, the Veteran indicated that he could no longer work as a result of his service-connected back disability and related left leg radiculopathy.  In addition, he submitted a letter dated the same month from a female friend who had known him for seven years and witnessed his lumbar spine surgeries and the results of these surgeries, who also contended that the Veteran was unable to work due to his service-connected back and left leg disabilities.  Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim on appeal.  

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

But if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim.  Under those circumstances, referral to the RO, rather than remand, would be the appropriate action.  However, if appellate jurisdiction is assumed in order to grant the TDIU benefit in such a circumstance, no prejudice would result to the Veteran.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In the present case, the Board believes the evidence of record is sufficient to grant the TDIU claim; therefore, the Board sees no prejudice in assuming jurisdiction of the TDIU claim at this juncture.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Board has denied higher disability ratings for his lumbosacral spine and left leg radiculopathy.  As such, the Veteran is currently service-connected for lumbosacral strain at a 40 percent disability rating and for left leg radiculopathy at a 40 percent disability rating, for a combined rating of 60 percent.  Therefore, the percentage criteria for TDIU are met, since his two service-connected disabilities are considered as one single 60 percent disability due to their common etiology.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The evidence of record supports the award of a TDIU.  The Veteran underwent a VA orthopedic/neurological examination in June 2010, to determine the current nature and severity of his service-connected disabilities.  The June 2010 VA examiner noted that the Veteran was unable to stand, drive or sit more than five to ten minutes due to his service-connected spine and neurological disabilities.  He opined that the Veteran's service-connected lumbar spine injury and subsequent surgeries have rendered him unemployable, and that his disability was total and permanent.  The examiner also noted that there were significant effects to his usual occupation, in that he had decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength of the lower extremity and pain.  As noted above, in letters dated in February 2009, the Veteran and a female friend indicated that he could no longer work as a result of his service-connected back disability and related left leg radiculopathy.  The Board finds this evidence is entitled to significant probative value in support of a TDIU award, and outweighs any negative evidence of record.  In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU in the present case.  

It will also be remembered that a person may be too disabled to engage in employment although he or she is up and about and fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.

In conclusion, the Board finds that this evidence supports a finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been determined to be unemployable due to his service-connected disabilities by a VA examiner.  The Board is satisfied that the Veteran's service-connected disabilities clearly prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.


ORDER

A disability rating in excess of 40 percent for lumbosacral strain, beginning on June 1, 2009, is denied.

A disability rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


